                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

NICHOLAS RAY PORTER,
ADC #157943                                                                    PLAINTIFF

V.                          CASE NO. 4:17-CV-484-KGB-BD

SCOTT HUFFMAN, et al.                                                      DEFENDANTS

                                          ORDER

       Plaintiff Nicholas Ray Porter has filed a motion for reconsideration of the order

denying his motion for copies of all papers filed in his case. (Docket entry #33) In the

order denying his motion for copies, the Clerk of Court was directed to send Mr. Porter a

copy of the docket sheet so that Mr. Porter could identify specific docket entries he

needed. (#32) Mr. Porter has now specified that he needs copies of the documents he has

filed. (#33, p.2) For good cause, Mr. Porter’s motion for reconsideration (#33) is

GRANTED. The Clerk of the Court is directed to send Mr. Porter a copy of each paper

he has filed.

       Mr. Porter also requests information about docket entry #30, which is the Court’s

scheduling order. In that order, the Court has set the period for parties to seek responses

from opposing parties to discovery requests. If Mr. Porter seeks discovery material from

Defendants—whether responses to interrogatories, documents, admissions—he must

send those requests directly to counsel for Defendants. The various types of discovery

requests, i.e., interrogatories, requests for documents, requests for admission, are

explained in the Federal Rules of Civil Procedure.
      As set out in the scheduling order, parties may submit motions for summary

judgment on or before October 2. Summary judgment is appropriate, however, only if the

moving party provides evidence showing that there is no genuine dispute about any fact

important to the outcome of the case; and the party opposing summary judgment fails to

come forward with evidence to rebut the moving party’s evidence. See FED.R.CIV.P. 56.

      IT IS SO ORDERED, this 15th day of July, 2019.


                                               ___________________________________
                                               UNITED STATES MAGISTRATE JUDGE




                                           2
